DETAILED ACTION
This Action is in response to application filed on 01/21/2019.
Claims 1-20 are presented for examination. 
Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 09/19/2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 and 20 are objected to because of the following informalities:  
Claim 4 recites the limitation "the gateway packet" in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner suggest amending the claim language to recite "the gateway protocol packet" for proper antecedent basis.
Claim 20 depends on claim 17 and recites the limitation "the key-value pair" in line 5. There is insufficient antecedent basis for this limitation in the claim. Examiner suggest amending the claim language to recite "the second key-value pair" for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 9, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Rzehak et al. (hereinafter, Rzehak, US 10432503 B1).

Regarding claim 1, Dunbar discloses a method comprising: 
in a first computing element (see Fig.2:222; also see Fig.3:322; also see [0051]; Layer 2 Gateways L2GWs 222 may be border nodes in each DC location; also see [0069]-[0070]; the L2 address domains may be located in one DC site or at a plurality of geographic sites), identifying a modification to a service data structure (see [0053]; L2GW 222 may also resend the address information to the peers when there is a change in its Local-IPAddrTable to update the information in the other peers) maintained by the first computing element (see [0052]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see [0055]; each L2GW 322 may maintain the IP addresses of hosts in all the locations, e.g., the Layer 2 networks 320. The IP addresses may also belong to hosts in different domains, e.g., Layer 2 domains that may span across multiple physical locations), wherein the service data structure comprises service status information for a computing environment (see [0052] and [0055]; each L2GW 322 may maintain the IP addresses of hosts/VMs in all the locations; also see [0056]; some L2GWs 322 may not have received updates for the IP addresses of newly configured hosts in other locations… If the local L2GW 322 does not maintain or store an entry for the host B, the local L2GW 322 may assume that the host B does not exist; examiner articulates that maintaining addresses of existing hosts/ VMs in all the locations suggests maintaining service status information for a computing environment); 
in the first computing element, generating a gateway protocol packet (implied from [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109] in view of Table 3 on page 11 that shows plurality of gateway protocol options that may be used); and 
in the first computing element, communicating the gateway protocol packet to a second computing element associated with the modification (see [0053]; L2GW 222 may also resend the address information to the peers when there is a change in its Local-IPAddrTable to update the information in the other peers; also see [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109]; the L2GWs may use BGP, e.g., instead of IS-IS, for exchanging address information; also see [0094] lines 1-6).
Although, and as set forth above, Dunbar teaches generating/ communicating the gateway protocol packet to a second computing element associated with the modification (see [0053] and [0087]), 
Rzehak discloses in the first computing element (see Fig.1:112C; also see Col.3: lines 22-38; network zone edge router (or edge router) 112 can be a router configured to provide a point of entry for a given network zone) and in response to the modification (see Col.2: lines 19-25; end client prefixes (IP prefixes) are distributed to other routers in the network inside a special container attribute attached as an optional-transitive attribute to a location prefix announcement… the container attribute can utilize BGP update packet; also see Col.6: lines 54-57; Following the initial convergence for the location prefix, any mapping updates are propagated along the established loop free-path, as location prefix implicit-withdraw), determining a key-value pair associated with the modification (see Col.5: line 51 – Col.6: line 17 in view of Fig.4:344 and Fig.3:344; any number of client ID prefixes can be concatenated with their associated attributes and the attributes of each can differ… The string of ID prefixes 344 has length fields before each ID field and attribute field so as to be easily parsable. ID prefix 1, shown at 410, is a first client ID prefix within a network zone. For example, turning to FIG. 1, the client ID prefix can be for a network device 114 within a network zone 110C, wherein the location prefix 314 (FIG. 3) is associated with the network zone. The attributes of ID prefix 1, shown at 412, can be any desired attribute); 
in the first computing element (see Fig.1:112C), generating a gateway protocol packet (see Fig.1:120; also see Fig.3:300; also see Col.3: lines 60-64; update message 120 in any desired protocol, such as BGP is used to send routing updates to peer routers. The update message is particularly being transmitted from network zone 110C to 110D) containing the key- value pair (see Fig.3:344; also see Col.5: lines 6-51; BGP update message 300 contains string of ID prefixes and associated attributes 344; also see Fig.7:710); and
communicating the gateway protocol packet to a second computing element associated with the modification (see Fig.7:720; also see Col.9: lines 30-33the network device that generated the update 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rzehak with Dunbar to determining a key-value pair associated with the modification; and generating a gateway protocol packet contains the key-value pair.
One of ordinary skill in the art would have been motivated so that the location and ID mapping are distributed at the same time to expedite convergence for any network changes (see Rzehak: Col.2: lines 58-59 in view of Col.1: lines 34-35).

Regarding claim 4, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Rzehak further discloses in the second computing element (see Fig.1:112D), obtaining the gateway protocol packet (see Fig.1:120; also see Fig.6:610; also see Fig.7:720 in view of Col.9: lines 30-34; the network device that generated the update message can transmit the update message to a neighbor network device to provide routing updates regarding the client network devices. The neighbor network device that receives the update message can unpack the message and load the client network device prefixes within the RIB and FIB); 
in the second computing element (see Fig.1:112D), processing the gateway packet to identify the key-value pair (see Fig.6:620-625; also see Col.8: lines 43-55; a determination can be made that the update message includes an ID container. For example, a controller (see controller 230, FIG. 2) can parse the attributes of the update message and determine that the attribute type (see 332, FIG. 3) matches that of an ID container. Such a determination is made by a simple comparison operation between the different types. In process block 625, the ID prefixes can be unpacked. Unpacking of the prefixes can include decompressing the prefixes by first analyzing the compression type (see 340, FIG. 3) and performing decompression based on the type of compression used, if any. The unpacking can also include checking a hash value (e.g., 338, FIG. 3) to see if the ID prefixes have changed; also see Col.9: lines 34-39; the unpack the message and load the client network device prefixes within the RIB and FIB); 
in the second computing element (see Fig.1:112D), updating a service data structure maintained by the second computing element based on the key-value pair (see Col.9: lines 34-39; the neighbor network device that receives the update message can unpack the message and load the client network device prefixes within the RIB and FIB; also see Col.8: lines 56-67 in view of Fig.6:630-640).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rzehak with Dunbar to obtain the gateway protocol packet; in the second computing element, process the gateway packet to identify the key-value pair; in the second computing element, update a service data structure maintained by the second computing element based on the key-value pair.
One of ordinary skill in the art would have been motivated so that the location and ID mapping are distributed at the same time to expedite convergence for any network changes (see Rzehak: Col.2: lines 58-59 in view of Col.1: lines 34-35).

As for Claim(s) 9 and 17, the claims list all the same elements of claim 1, but in a computing element (in Dunbar, see Fig.2:222; also see Fig.3:322) comprising: one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution), a processing system operatively couple to the one or more non-transitory computer readable storage media (in Dunbar, see [0195]; processor 3102 (which may be referred to as a CPU) is in communication with memory); and program instructions stored on the one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution) and an apparatus (in Dunbar, see Fig.2:222; also see Fig.3:322) comprising: one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such ; and program instructions stored on the one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

Regarding claim 13, Dunbar (modified by Rzehak) discloses the computing element of claim 9, as set forth above. Dunbar further discloses wherein the program instructions further direct the processing system to establish a gateway protocol session between the computing element and the second computing element (implied from [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109] in view of Table 3 on page 11 that shows plurality of gateway protocol options that may be used).

Regarding claim 20, see the rejection for claim 4, as set forth above. Although claim 20 recites second gateway protocol packet and second key-value pair, the functionalities recited in claim 20 performed by the processing system are similar to that performed by the second computing element upon receiving the corresponding gateway protocol packet in claim 4. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20.

Claim(s) 2-3, 7, 10-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Rzehak et al. (hereinafter, Rzehak, US 10432503 B1) and in view of Khanna et al. (hereinafter, Khanna, US 20080092229 A1).

Regarding claim 2, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Dunbar (modified by Rzehak) does not explicitly disclose wherein the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet.
wherein the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet (see [0033] in view of [0013]-[0014]; a given Customer Edge network element (CE) will establish an MPBGP peering session with every other CE with which it would like to exchange routing information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khanna with Dunbar and Rzehak so that the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet.
One of ordinary skill in the art would have been motivated to exchange routes between the CEs directly or via the route reflector (Khanna: [0033]).

Regarding claim 3, Dunbar (modified by Rzehak and Khanna) discloses the method of claim 2, as set forth above. In addition, Rzehak further does wherein generating the gateway protocol packet (see Fig.1:120; also see Fig.3:300) containing the key-value pair (see Fig.3:344) comprises generating the gateway protocol packet containing the key-value pair as a new address family type (Col.3: line 60 - Col.4: line 20; update message 120 in any desired protocol, such as BGP is used to send routing updates to peer routers… client prefixes can be included in an ID container, wherein each network device prefix (also called a network device address prefix) is concatenated to form a string of network device prefixes and their associated attributes; also see Col.3 lines 4-5; Example network address prefixes include IP address prefixes, routing masks, subnet masks, etc.; examiner articulates that BGP update message with updated routing address/ location sent to peer routers indicate new address family type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rzehak with Dunbar and Khanna to generate the gateway protocol packet containing the key-value pair as a new address family type.
One of ordinary skill in the art would have been motivated so that the location and ID mapping are distributed at the same time to expedite convergence

As for Claims 10-11 and 18-19, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 10-11 and 18-19 are rejected for the same reasons as set forth in claims 2-3.

Regarding claim 7, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Dunbar (modified by Rzehak) does not explicitly disclose wherein the first computing element operates as a route reflector.
However, Khanna discloses wherein the first computing element operates as a route reflector (see [0033] in view of [0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khanna with Dunbar and Rzehak so that the first computing element operates as a route reflector.
One of ordinary skill in the art would have been motivated to exchange routes between the CEs directly or via the route reflector (Khanna: [0033]).

As for Claim 15, the claim does not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same reasons as set forth in claim 7.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Rzehak et al. (hereinafter, Rzehak, US 10432503 B1) and in view of Byers et al. (hereinafter, Byers, US 20200044918 A1).

Regarding claim 5, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Dunbar (modified by Rzehak) does not explicitly disclose wherein the service data structure maintained by the first computing element comprises fog node information for fog nodes in the computing environment, and wherein the second computing element comprises a fog server.
wherein the service data structure (see Fig.1:100) maintained by the first computing element (see Fig.1: fog nodes/servers 30, 40 and/or 50) comprises fog node information for fog nodes (see Fig.1:20) in the computing environment (see Fig.1:10; network environment 10 corresponds to the computing environment; also see [0016]-[0019]; the local fog nodes 30, the neighborhood fog nodes 40, the regional fog nodes 50 and the cloud computing servers 60 maintain a distributed ledger 100 in coordination with each other. In some implementations, the distributed ledger 100 stores configuration information 110 for the endpoints 20), and wherein the second computing element comprises a fog server (see [0057] in view of Fig.6:600; FIG. 6 is a block diagram of a server system 600 enabled with one or more components of a device- e.g., a fog node, for example, one or more of the local fog nodes 30, the neighborhood fog nodes 40, the regional fog nodes 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Byers with Dunbar and Rzehak so that the service data structure maintained by the first computing element comprises fog node information for fog nodes in the computing environment, and wherein the second computing element comprises a fog server.
One of ordinary skill in the art would have been motivated to store configuration information associated with one or more devices (Byers: [0013]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 5. Therefore, claim 12 is rejected for the same reasons as set forth in claim 5.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Rzehak et al. (hereinafter, Rzehak, US 10432503 B1) and in view of Etoh et al. (hereinafter, Etoh, US 20080086562 A1).

Regarding claim 6, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Dunbar further discloses wherein the service data structure comprises identifiers for at least one server in the computing environment (see Fig.23:2300; also see [0150]; FIG. 23 illustrates an embodiment of a typical physical server 2300, which may be a dual-homed server in a DC; also see [0052]-[0053]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see [0055]; each L2GW 322 may maintain the IP addresses of hosts in all the locations; also see claim 5; hosts comprise a plurality of applications, servers and/or VMs; examiner articulates that the IP addresses of host servers in all the locations corresponds to identifiers for at least one server in the computing environment), and addressing information for at least one node (see Fig.23:2340) executing on the at least one server (see [0150]; physical server 2300 may comprise… a plurality of VMs 2340; also see [0052]-[0053]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see claim 5; hosts comprise a plurality of applications, servers and/or VMs).
Dunbar (modified by Rzehak) does not explicitly disclose service data structure comprises service type information for services provided by the at least one node.
However, Etoh discloses wherein service data structure (see table on Fig.5) comprises service type information (see column 4 on Fig.5) for services provided by the at least one node (also see [0098]-[0099]; management criteria database 12c records various kinds of information that associates items such as the measurement device, measurement package, measurement port, service type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Etoh with Dunbar and Rzehak so that the service data structure comprises identifiers for at least one server in the computing environment, addressing information for at least one node executing on the at least one server, and service type information for services provided by the at least one node.
One of ordinary skill in the art would have been motivated for managing and determining quality abnormalities (Etoh: [0099]).

As for Claim 14, the claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Rzehak et al. (hereinafter, Rzehak, US 10432503 B1) and in view of Nolan et al. (hereinafter, Nolan, US 20190044852 A1).

Regarding claim 8, Dunbar (modified by Rzehak) discloses the method of claim 1, as set forth above. Dunbar (modified by Rzehak) does not explicitly disclose wherein the first computing element comprises a fog server and the second computing element comprises a fog server.
However, Nolan discloses wherein the first computing element comprises a fog server (see Fig.1:108a) and the second computing element comprises a fog server (see Fig.1:108b; also see [0023]; each of the fog nodes 108 may be embodied as any type of computing node capable of providing resources for fog computing/services (e.g., in a fog network 106), such as a server (e.g., stand-alone, rack-mounted, blade, etc.), a sled,… a router, switch (e.g., a disaggregated switch, a rack-mounted switch, a standalone switch, a fully managed switch, a partially managed switch, a full-duplex switch, and/or a half-duplex communication mode enabled switch)…, and/or a multiprocessor system capable of performing the functions described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nolan with Dunbar and Rzehak so that the first computing element comprises a fog server and the second computing element comprises a fog server.
One of ordinary skill in the art would have been motivated to facilitate the forwarding of network traffic through the fog network segments of the fog network (Nolan: [0019]).

As for Claim 16, the claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8.
Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marquardt et al. (US 20160301668 A1) discloses that IP edge routers initially process BGP signaling to transition through a series of BGP states to the Established state, wherein the IP routers then exchange BGP Update messages and modify their routing tables accordingly. For example, a pair of IP routers may exchange BGP Update messages to open a new set of IP routes and to terminate an old set of IP routes.
Kawakami (US 20010044842 A1) teaches updating of a table associated with modification of address or topology in the customer network without using BGP.
Ovadia et al. (US 20050105905 A1) discloses switching nodes that update the edge nodes of their resource availability.
Ranganathan et al. (US 20060073824 A1) teaches a device that maintains information that indicates the service type used at a particular mobile station.
Babakian (US 20170005923 A1) discloses updating the site-specific network element with /32 network prefix of a VM when the VM is first provisioned, deleted, or moved from one site to another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453